Citation Nr: 1200493	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  07-07 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to dependency and indemnity compensation benefits under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to October 1975.  He died in April 2005.  The appellant is the Veteran's widow.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision of the RO that denied entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.  The appellant timely appealed.

In a February 2009 decision, the Board denied DIC under the provisions of 38 U.S.C.A. § 1151.

The Veteran appealed the February 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court vacated the Board decision and remanded the case to the Board for readjudication.  Judgment was entered in April 2011.  Thereafter, the case was returned to the Board, consistent with the Court's judgment.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant and her representative when further action is required.


REMAND

In August 2011, the Board notified the appellant that the case had been received by the Board, following the issuance of the Court's remand decision; and notified the appellant of the opportunity to submit additional argument and/or evidence before the Board proceeds with readjudication.

In November 2011, the Veteran's representative submitted additional evidence directly to the Board, and specifically declined to waive initial consideration of the evidence by the RO or AMC. 

Under the provisions of 38 C.F.R. § 20.1304, evidence received at the Board must be returned to the RO or AMC for initial consideration, unless the appellant waives her right to have the evidence initially considered by the RO or AMC.  38 C.F.R. § 20.1304 (2011).  

The Board has a duty to address all issues reasonably raised by either the appellant or by the contents of the record.  In this case, as noted in the March 2011 Memorandum Decision, the appellant has asserted that the Evansville Clinic's failure to provide adequate medical treatment and to assess, diagnose, and treat the severity of the Veteran's liver ailment resulted in his death from liver failure and sepsis.  Consistent with the Court's judgment, a further medical opinion must be obtained to consider the care rendered by the Evansville Clinic.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should complete any additional development deemed appropriate, to include obtaining a further medical opinion; and then readjudicate the claim on appeal.  The re-adjudication should include consideration of the evidence submitted directly to the Board in November 2011, as well as any medical opinion obtained and any additional records associated with the claims file.  

2.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the appellant and her representative until they are notified by the RO or AMC.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


